UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6936



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JIMMY EUGENE PARKER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:05-cr-00158-JAB-1; 1:07-cv-00213-JAB-PTS)


Submitted:   October 15, 2008             Decided:   October 24, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Eugene Parker, Jr., Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Eugene Parker, Jr. seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion.                        The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner     satisfies      this    standard     by

demonstrating     that    reasonable       jurists   would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Parker has not

made the requisite showing.       Accordingly, we deny his motion for a

certificate of appealability, deny his motion to appoint counsel,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented         in   the

materials     before   the   court   and     argument   would       not    aid   the

decisional process.

                                                                          DISMISSED




                                       2